Citation Nr: 0927159	
Decision Date: 07/21/09    Archive Date: 07/30/09

DOCKET NO.  05-17 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disorder.  

2.  Entitlement to service connection for skin disorder, 
claimed as due to herbicide exposure.  

3.  Entitlement to an increased rating for a left knee 
disorder involving recurrent subluxation or recurrent 
instability due to traumatic arthritis and a rupture of the 
anterior cruciate ligament, currently rated as 10 percent 
disabling.  

4.  Entitlement to an initial evaluation in excess of 50 
percent for service-connected PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to 
September 1971, including service in the Republic of Vietnam 
from November 1970 to September 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in June 2004 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Albuquerque, New Mexico that granted service 
connection for a left knee disorder manifested by a reduction 
in range of motion of the left knee joint assigning a rating 
therefore, and denied service connection for post-traumatic 
stress disorder (PTSD), as well as lumbar spine and skin 
disorders.  In addition, the Veteran's claim for increase for 
a left knee disorder manifested by recurrent subluxation or 
lateral instability, evaluated as 10 percent disabling, was 
denied.  In his notice of disagreement received by the RO in 
August 2004, the Veteran indicated that he was satisfied with 
the rating assigned for his left knee disorder based on 
limitation of motion caused by traumatic arthritis and was 
not appealing that question; as such, that matter is not 
addressed.  

In his substantive appeal, received by the RO in May 2005, 
the Veteran requested RO and Board hearings.  An RO hearing 
was thereafter scheduled to occur in November 2005, but prior 
to its occurrence the Veteran requested that he be afforded 
an informal conference before the RO's decision review 
officer.  Such a conference occurred in November 2005, at 
which time the Veteran withdrew from appellate consideration 
the issues of his entitlement to service connection for 
prostate enlargement and a skin disorder, both claimed to be 
due to herbicide exposure.  Pursuant to his request, the 
Veteran was afforded a hearing before the Board, sitting at 
the RO, in July 2007, at which he confirmed that he was 
withdrawing his appeal for service connection for prostate 
enlargement.  He nevertheless offered testimony and evidence 
in support of his entitlement to service connection for a 
skin disorder and, thus, he repudiated his earlier withdrawal 
of that matter and such issue remained within the Board's 
jurisdiction for review.  In addition to further documentary 
evidence in support of his claim for service connection for a 
skin disorder, the Veteran at his July 2007 hearing also 
submitted additional evidence as to the other matters 
remaining on appeal, along with a written waiver for its 
initial consideration by the RO.  

In April 2008, the Board dismissed the Veteran's claim of 
entitlement to service connection for an enlarged prostate, 
and granted entitlement to service connection for PTSD.  The 
issues of entitlement to service connection for a lumbar 
spine disorder, a skin disorder, and an increase rating for a 
left knee disorder involving recurrent subluxation or 
recurrent instability, were remanded for additional 
development and adjudication.  

In September 2008, the Veteran indicated that his now 
service-connected  PTSD was worsening.  The Board interprets 
this filing as a notice of disagreement with the initial 
evaluation for this condition.

The Veteran has also indicated that he would like to apply 
for a total disability rating based on individual 
unemployability.  This claim is referred to the RO for 
appropriate disposition.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After a thorough review of the Veteran's claims file, the 
Board finds that the Veteran's claims must again be remanded 
for further development.

First, the Board notes that the RO granted the Veteran's 
claim of entitlement to  service connection for PTSD in a May 
2008 rating action.  In a September 2008 statement, the 
Veteran indicated that his now service-connected  PTSD was 
worsening.  The Board interprets this filing as a notice of 
disagreement with the initial evaluation for this condition.  
The RO, however, has not issued to the Veteran a statement of 
the case with respect to this issue.  Inasmuch as the RO has 
not furnished the appellant a statement of the case that 
addresses the issue of a higher initial evaluation for his 
service-connected PTSD, a remand is warranted.  38 C.F.R. 
§ 20.201, 20.300-301;  See Manlincon v. West, 12 Vet. App. 
238, 240-41 (1999); see also Grantham v. Brown, 111 F.3d 1156 
(Fed. Cir. 1997).

Next, the Board notes that the Veteran's claims file contains 
a September 2008 statement from the Veteran indicating that 
he has applied  for disability benefits from the Social 
Security Administration.  Records related to this 
application, however, have not been associated with the 
Veteran's claims file.  The RO should therefore contact the 
Social Security Administration and take all necessary 
attempts to obtain all records related to this application or 
award. 38 C.F.R. § 3.159.  See also 38 C.F.R. § 3.159(c)(2) 
(when attempting to obtain records in the custody of a 
Federal department or agency, including the Social Security 
Administration, VA must make as many requests as are 
necessary to obtain relevant records; VA will end its efforts 
to obtain records from a Federal department or agency only if 
VA concludes that the records sought do not exist or that 
further efforts to obtain those records would be futile).  

In addition, the RO should update the Veteran's claims file 
with any recent medical records relevant to the Veteran's 
claim.  In this regard, the Board notes that the Veteran has 
received treatment with VA's New Mexico HCS.  Records from 
this facility dated since July 2007 should therefore be 
associated with the Veteran's claims file.  The Veteran 
should also be afforded an opportunity to submit any recent 
medical records or opinions pertinent to the claims that have 
not already been associated with the Veteran's claims file.  

In this regard, the Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered to be constructively in the possession 
of VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to the 
VCAA, VA must obtain outstanding VA and private records.  See 
38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c).  

Finally, with respect to the Veteran's claim for a higher 
evaluation for a left knee disorder involving recurrent 
subluxation or recurrent instability due to traumatic 
arthritis and a rupture of the anterior cruciate ligament, 
the Board notes that, for increased-compensation claims, 
section 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet.App. 37 (2008).  

Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation, to include competent 
lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores, at 
42-43.  

In this case, the Veteran was not provided notice that 
conforms to the requirements of Vazquez-Flores and 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) with respect 
to his claim for a higher evaluation for the service-
connected a left knee disorder involving recurrent 
subluxation or recurrent instability due to traumatic 
arthritis and a rupture of the anterior cruciate ligament.  
Upon remand, therefore, the RO should provide full VCAA 
notice as set forth in Vazquez-Flores in connection with the 
Veteran's claim for increase rating. 

Accordingly, these matters are REMANDED to the RO for the 
following actions:

1.  The RO should send the Veteran, and 
his representative, if any, a letter that 
contains a notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes (i) notification that, to 
substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a 
worsening or increase in severity of the 
disability and the effect that worsening 
has on the claimant's employment and 
daily life, (ii) notice of the 
requirements for a higher evaluation 
under the Diagnostic Codes that pertain 
to the Veteran's service-connected 
disability, (iii) notice that an 
increased rating will be determined by 
applying relevant Diagnostic Codes, which 
typically provide for a range in severity 
of a particular disability from 
noncompensable to as much as 100 percent 
(depending on the disability involved), 
based on the nature of the symptoms of 
the condition for which disability 
compensation is being sought, their 
severity and duration, and their impact 
upon employment and daily life, and (iv) 
examples of the types of medical and lay 
evidence that the claimant may submit (or 
ask the Secretary to obtain) that are 
relevant to establishing entitlement to 
increased compensation, to include 
competent lay statements describing 
symptoms, medical and hospitalization 
records, medical statements, employer 
statements, job application rejections, 
and any other evidence showing an 
increase in the disability or exceptional 
circumstances relating to the disability.  
Vazquez-Flores v. Peake, 22 Vet.App. 37 
(2008).  

2.  The RO should take appropriate 
steps to contact the Veteran and 
request that he identify all VA and 
non-VA health care providers, other 
than those already associated with the 
claims folder, that have treated him 
for his claimed disabilities since 
service.  This should include medical 
and treatment records from VA's New 
Mexico HCS dated since July 2007.  The 
aid of the Veteran in securing these 
records, to include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are 
not available, or if the search for any 
such records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
Veteran should be informed in writing.  

3.  The RO should request, directly from 
the SSA, complete copies of any 
disability determination(s) it has made 
concerning the Veteran, as well as copies 
of the medical records that served as the 
basis for any such decision(s).  All 
attempts to fulfill this development must 
be documented in the claims file.  If the 
search for any such records yields 
negative results, that fact should be 
clearly noted, with the RO either 
documenting for the file that such 
records do not exist or that further 
efforts to obtain them would be futile, 
and the Veteran should be informed in 
writing.  

4.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should again review the 
Veteran's claims  If a determination 
remains adverse to the Veteran, the 
Veteran must be furnished a supplemental 
statement of the case and be given an 
opportunity to submit written or other 
argument in response thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


